DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 08/26/2020, has been entered. Claim 1 is amended, claim 6 is cancelled, and no new claims are added. Accordingly, claims 1-5 are pending and considered in this Office Action.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 5431753 A), henceforth referred to as KIM, or in the alternative, under 35 U.S.C. 103 as obvious over KIM.
Regarding claim 1, KIM teaches the austenitic high manganese steel to have a broad steel composition (see KIM at column 3, lines 36-43 teaching an embodiment of a broad steel composition that overlaps the claimed ranges) and a steel example (see KIM at Table 4, steel example 47) as set forth below relative to that of the instant invention.
Element
Instant invention (wt%)
Broad steel composition of KIM (wt%) - see KIM at column 3, lines 36-43
Steel example 47 of KIM (wt%) - see KIM at Table 4
C
0.1 - 0.5
< 1.5
0.28
Cu
excluding 0 and ≤ 5
< 5.0
0.4
N
excluding 0 and ≤ 1
< 0.2
0.006
Mn
[Mn] ≥ -10.7[C] + 24.5
15.0 - 35.0
32.3
Cr
≤ 10
< 9.0
-
Ni
≤ 5
< 4.0
-
Mo
≤ 5
-
-
Si
≤ 4
< 0.60
-
Al
≤ 5
0.1 - 6.0
2.1

Balance
Balance
Balance
imp = inevitable impurities


	KIM teaches an amount of carbon and manganese as shown in steel example 47 above that satisfies the equation [Mn] ≥ -10.7[C] + 24.5 where -10.7[C] + 24.5 = 21.5 and [Mn] ≥ 21.5. In view of the above, KIM teaches an austenitic steel material comprising a composition as recited in claim 1.
KIM fails to explicitly teach the steel having (1) high hydrogen embrittlement resistance and (2) the T-El2/T-El1 ratio of 0.5 or greater as recited in claim 1. 
However, as to (1) and (2), KIM teaches the same steel composition (as set forth above), a substantially similar process (see KIM at column 5, lines 53-56 teaching a finish hot rolling temperature of 700o-1000oC; see also KIM at column 14, lines 30-32 teaching subjecting the hot rolled steel sheets to tensile tests to determine yield strength, tensile strength, and elongation), same microstructure (see KIM at column 17, lines 49-46 the steels having an austenitic single phase structure in the absence of ԑ-martensites or α’-martensites to form a highly stable steel; see also KIM at column 14, lines 30-36 and Table 4-A, steel examples 39-53 teaching the volume fraction of the phases after carrying out the tensile tests is 100% austenite), and other similar steel properties (see KIM at column 4, lines 10-48 and at column 5, lines 8-35 teaching increasing the stacking fault energy, stabilizing the austenite, and excluding the possibility of the formation of ԑ-martensites and slip deformations by controlling amount of C, Mn, Al, Cr, Ni, and N in the steel; see also KIM at column 4, lines 10-19 teaching the amount of C is limited as to prevent the excessive precipitation of carbides and thereby prevent deterioration in formability and elongation, i.e. to improve elongation by increasing the elongation %; see also KIM at column 15, lines 31-34 teaching the tensile strength is 60-70 kg/mm2 (i.e. about 588.4-686.5 MPa), and the elongation is 40-60%). 
KIM teaches steel example 47 with a rolled finish temperature of 900oC (see KIM at column 14, lines 22-25), the steel to have a tensile strength of 60.8 kg/mm2 (i.e. about 596.2 MPa), an elongation of 44.4%, and a volume fraction of the phase after the tensile test that has 100% austenite (see KIM at Table 4-A, steel example 47). 
With regard to the amended limitation requiring the austenitic steel material to have a microstructure formed of austenite or formed of ε-martensite and austenite, KIM teaches after the tensile test performed under the atmospheric conditions of 25oC and 1 atm, the austenitic steel material has a microstructure formed of austenite (see KIM at column 15, lines 35-39 teaching the steel is fully austenite phase even after undergoing tensile deformation; see also KIM at Table 4-A, steel example 47 teaching a steel example with austenite phase after a tensile test).
In view of the teachings set forth above, KIM teaches a steel composition, finish hot rolling temperature, tensile strength, and austenite fraction after tensile test are close enough, if not the same, as the features disclosed by the Applicant (see Applicant’s Specification at Tables 1 to 3). Thus, the claimed characteristics of the steel necessarily flow naturally from the teachings of the prior art (see MPEP § 2112(III)).  
Therefore, KIM either anticipates or renders obvious the claimed austenitic steel material having a high hydrogen-embrittlement resistance wherein the austenitic steel material has a T-El2/T-El1 ratio of 0.5 or greater as claimed.
Regarding claim 2, KIM teaches the steel has stacking fault energy (SFE) to be 30 mJ/m2 or greater (see KIM at column 3, lines 36-43 teaching a broad steel composition which overlaps the claimed composition (see rejection of claim 1 setting forth the similarities of the compositions) thereby overlapping the claimed steel feature having an SFE of 30 mJ/m2 or greater (see MPEP § 2144.05); see also KIM at Table 4, steel example 47 teaching a steel composition which satisfies Formula 1 and gives an SFE of about 43.6 mJ/m2 - see Office Action Appendix for calculations). 
claim 3, the steel product of KIM would reasonably be expected to have the claimed feature of the austenitic steel material having a strain hardening rate of 14000 N/mm2 or less in the tensile test performed under the atmospheric conditions of 25oC and 1 atm for the reasons stated above (see rejection of claim 1 setting forth the similarities of the compositions and methods of making such that the same strain hardening properties would also be expected). 
Regarding claim 4, KIM teaches the austenitic steel material has a tensile strength of 800 MPa or less in the tensile test performed under the atmospheric conditions of 25oC and 1 atm (see KIM at column 15, lines 31-34 teaching the steels with a tensile strength of 60-70 kg/mm2 (i.e. about 588.4-686.5 MPa); see also KIM at Table 4-A teaching example steel 47 with a tensile strength of 60.8 kg/mm2, i.e. about 596.2 MPa). 
Regarding claim 5, KIM teaches an austenitic steel material has a microstructure comprising austenite in an area fraction of 95% or greater (including 100%) (see KIM at column 15, lines 35-39 teaching the steels are fully austenite phase, i.e. a microstructure comprising austenite in an area fraction of 100%; see also KIM at Table 4-A, steel example 47 teaching a steel example with 100% austenite phase).
Response to Arguments
Applicant's arguments filed 08/26/2020 have been fully considered but they are not persuasive.
With regard to Applicant’s argument that Kim does not disclose the claimed relationship of Mn and C content, it is respectfully noted that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999). As such, it is not required that Kim expressly disclose or otherwise appreciate this relationship because Kim’s product necessarily satisfies this relationship as explained in the anticipatory rejection above. 

[Mn] ≥ -10.7[C] + 24.5 
[Mn] ≥ -10.7[0.28] + 24.5
[Mn] ≥ -2.996 + 24.5
[Mn] ≥ 21.504. 
To be clear, Kim’s Example 47 possesses a Mn content of 32.3 wt% which is greater than the calculated value of 21.5 (accounting for significant figures) based upon Example 47’s C content of 0.28 wt%.
In response to Applicant’s argument that Kim’s steel does not disclose a microstructure meeting former claim 6, Examiner respectfully disagrees and maintains that Kim discloses that the steel is fully austenite phase even after undergoing tensile deformation; see also KIM at Table 4-A, steel example 47 teaching a steel example with austenite phase after a tensile test.
Moreover, and with regard to Applicant’s statement near the bottom of Page 1 of the Remarks that “the claimed steel microstructure after tensile testing performed under atmospheric conditions of 25C and 1 atm is comprised of austenite or ε-martensite and austenite” (emphasis added for clarity), it is noted that the language of the claim is ‘formed of’. In the interest of the clarity of the record, it appears that Applicant equates ‘formed of’ to be open-ended and Examiner respectfully requests confirmation of this interpretation (MPEP 2111.03 IV “Other Transitional Phrases”). Nevertheless, it is respectfully maintained that Kim’s fully austenite steel meets the claimed ‘formed of austenite’.
With regard to Applicant’s statement that ‘it should be noted, however, that all of the examples excluding the example 47 of Kim do not satisfy the above composition relationship’, Examiner respectfully notes that a specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). In the instant case, example 47 of Kim anticipates the claimed composition.
In response to Applicant’s arguments regarding the hydrogen embrittlement resistance, Examiner respectfully disagrees and maintains that Kim would possess the same properties because Kim is identically compositioned to the claimed steel and subject to substantially similar processing conditions (as explained in the rejection of claim 1 above) such that it is anticipated that Kim’s steel would possess the same properties absent evidence to the contrary.
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).













With regard to Applicant’s arguments concerning the cooling rate, it is respectfully noted that this argument is not commensurate in scope to the claims as currently written. To be clear, there is no language currently featured in the claims directed to a cooling rate. Of note, if such language were present it would likely be construed as product by process language (MPEP 2113). Importantly, Applicant has not demonstrated that the disclosed cooling rate results in a structural difference such that Kim would not possess or be capable of possessing such structure. Moreover, looking to Table 2 of Applicant’s specification, the person of ordinary skill in the art would not understand that the cooling rate is critical because Inventive Example 5 has a cooling rate of 15.6 C/sec while Comparative Example 4 has a cooling rate of 15.2 C/sec. Notably, Kim’s steels are hot-rolled under a finish temperature of 900C which is substantially similar (inventive examples finish rolling temperatures of from 905 to 932 C while comparative examples finish rolling temperatures of from 865-910 C) to the finish rolling temperatures described in Table 2 of Applicant’s specification. As such, there is no evidence of record to demonstrate that Kim’s steel is structurally different from Applicant’s steel due to a particular cooling rate. 
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731